Citation Nr: 1418027	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

When this case was most recently before the Board in March 2012, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.

The decision below addresses the Veteran's claim for an increased rating for bilateral pes planus.  The claim for an increased rating for hemorrhoids is addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus has been manifested by impairment that more nearly approximates severe than moderate throughout the period of the claim.



CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for the bilateral pes planus claim in letters mailed in September 2003, May 2007 and April 2008.  Although the Veteran was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently in December 2012.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent private and VA medical records has been completed.  Pursuant to the Board's February 2011 and March 2012 remands, records from the Veteran's disability claim with the Social Security Administration (SSA) have been obtained and printed out for the claims files.  In addition, the Veteran has been afforded appropriate VA examinations to assess the severity of his service-connected bilateral pes planus.  Furthermore, the Veteran provided testimony at a Board hearing in October 2006.  As the record contains sufficient evidence on which to decide this claim, further development is not warranted and VA has complied with its duty to assist the Veteran.

Additional private treatment records were received after the most recent supplemental statement of the case in December 2012.  A review of the evidence reveals that the records pertain to other claims or are duplicative of records pertinent to the pes planus claim.  Therefore, it is not necessary to remand the claim to the originating agency for consideration of the evidence. See 38 C.F.R. § 20.1304(c) (2013).

Accordingly, the Board will address the merits of the claim.


II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's service-connected bilateral pes planus has been evaluated under Diagnostic Code 5276 since service connection was granted in a January 2004 rating decision effective July 15, 2003.  This diagnostic code provides for an assignment of a noncompensable evaluation for bilateral pes planus that is manifested by mild symptoms that are relieved by a built-up shoe or arch support.  Assignment of a 10 percent evaluation is warranted when bilateral pes planus is moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Assignment of a 30 percent evaluation is warranted when bilateral pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Assignment of a 50 percent evaluation is warranted when bilateral pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The rating criteria that most accurately reflects the Veteran's disability picture is of the most importance.  See 38 C.F.R. § 4.7.

IV.  Analysis

When service connection was granted for bilateral pes planus, a noncompensable evaluation was initially assigned.  In a November 2009 decision, the Board granted an increased rating to 10 percent.  In a September 2010 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the Board's decision to the extent the Board did not grant a rating higher than 10 percent for bilateral pes planus.  Thus, the issue is whether an initial evaluation in excess of 10 percent is warranted since the effective date of service connection, which is July 15 2003.  The Joint Motion indicates that the Board must specifically address the evidence as it relates to the possibility that the Veteran's bilateral pes planus results in pain on manipulation and use accentuated, characteristic callosities and severe impairment due to significant effects on his occupational ability. 

The Board has considered the evidence of record, which consists of VA examination reports, VA and private treatment records, SSA records, and statements and hearing testimony from the Veteran.  Based on this evidence, the Board finds that the Veteran's service-connected bilateral pes planus has resulted in severe impairment.  This is particularly so when reasonable doubt is resolved in the Veteran's favor and when finding that his disability picture more closely approximates severe impairment compared to moderate impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

As to objective evidence of marked deformity, such as pronation or abduction, the evidence does not show that the Veteran's bilateral pes planus has resulted in this symptom.  All five VA examination reports from November 2003, June 2007, May 2009, June 2011 and November 2012 reflect the absence of pronation or that the examiner expressly found no pronation.  Additionally, the VA and private treatment records do not show marked deformity and the Veteran does not assert marked deformity.  In regard to swelling on use, the Veteran reported experiencing swelling during VA examinations.  However, each of the five VA examiners expressly found that the pes planus does not result in edema or swelling.  Although a layperson likely has the ability to identify swelling, the Veteran's reports of swelling are outweighed by the expert examiners' physical examinations that did not reveal swelling.  The examiners would have likely indicated that the Veteran had swelling if the symptom existed as they have the expertise to assess the disability.  Thus, two of the criteria for a 30 percent rating have not been shown.

Nevertheless, it is not expected that all cases of pes planus will show all the findings specified.  See 38 C.F.R. § 4.121; Dyess, 1 Vet. App. at 455-56.  The evidence tends to show that the other two criteria for a 30 percent rating have resulted from the Veteran's bilateral pes planus.  The June 2007 VA examiner noted three small calluses on the feet and that the Veteran had been historically treated for calluses.  Moreover, calluses are noted in a December 2010 private treatment record and during the June 2011 VA examination.  Although not evident during every examination, this evidence reflects that the Veteran's bilateral pes planus has resulted in characteristic callosities.  The difference in the rating criteria as to the symptom of pain on manipulation and use of the feet is that a 30 percent rating requires the pain to be accentuated.  The medical evidence, as well as the Veteran's statements and hearing testimony, show pain on use.  It is the November 2012 VA examiner that characterizes this pain as accentuated.  This assessment appears to be in accord with the other evidence of record.

This evidence shows that at least some of the rating criteria for a 30 percent rating have been met.  While not all of the symptoms set forth are shown even for a 10 percent rating, such as inward bowing of the tendon achillis, the criteria for evaluating pes planus are not successive in nature.  See Tatum, 23 Vet. App. at 155-56.  Furthermore, although multiple VA examiners, and the Veteran's private podiatrist in December 2006, characterized the disability as mild or moderate in nature, the May 2009 and June 2011 VA examiners also indicated that the disability resulted in significant effects on employment.  As noted above, the Board finds that the Veteran's disability picture more closely approximates a 30 percent rating for severe impairment resulting from bilateral pes planus rather than a 10 percent rating for moderate impairment based on the evidence of record.  Accordingly, an initial 30 percent disability evaluation is warranted since the award of service connection-July 15, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Furthermore, no time period reflecting various impairment levels is evident; thus, a staged rating is not warranted in this case.

Even though a higher initial evaluation of 30 percent is warranted, an even higher rating of 50 percent is not warranted for service-connected bilateral pes planus.  This is so because the Veteran's disability picture has not more closely approximated pronounced impairment compared to severe impairment.  Additionally, the preponderance of the evidence is against such a rating so there is no reasonable doubt to resolve.  Two of the criteria for a 50 percent rating have clearly not been shown.  As detailed above, marked deformity such as pronation has not been shown by the evidence.  It follows that marked pronation has also not been shown and the November 2012 VA examiner expressly noted the absence of this symptom.  Additionally, alignment of the tendo achillis has been found to normal during each of the VA examinations and the November 2012 VA examiner expressly noted the absence of marked inward displacement and severe spasm of the tendo achillis on manipulation.  The remainder of the evidence does not indicate that the Veteran has this symptom.

With respect to the symptom "not improved by orthopedic shoes or appliances," the evidence shows that there has been at least some improvement in the Veteran's bilateral pes planus from the use of orthotics.  The November 2003, May 2009, June 2011 and November 2012 VA examiners expressly noted improvement with orthotics use ranging from fair to good.  VA and private treatment records also show improvement with the use of orthotics.  In December 2006, the Veteran's private podiatrist noted that he functioned better with orthotics.  Additionally, at the October 2006 Board hearing, the Veteran stated that the orthotics helped ease some of the pain.  In January 2013, the Veteran's representative asserted that the Veteran disagrees with the November 2012 VA examiner in that he has some relief from arch supports, but not complete relief.  However, the criteria require "no improvement" to apply.  The inverse, meaning total improvement or curing pes planus, is not the concern as the Veteran's contention implies.  As the evidence shows at least some improvement of the bilateral pes planus with use of orthotics, including in express statements by the Veteran, the "not improved by orthopedic shoes or appliances" symptom has not been shown during the rating period on appeal.

Lastly, the symptom most in question for a 50 percent rating is "extreme tenderness of plantar surfaces of the feet."  As noted previously, the evidence shows that the Veteran's bilateral pes planus has resulted in pain, including pain accentuated on use.  Additionally, the December 2010 private treatment record reflects "significant" tenderness on the plantar fascia and the November 2012 VA examiner marked the box "yes" for this symptom on the report.  However, the December 2010 provider indicated that shoe inserts may help and the November 2012 VA examiner also found that the tenderness was improved by orthopedic shoes or appliances.  Significantly, the VA examiner characterized the Veteran's bilateral pes planus as moderate in severity.  Thus, the expert examiner did not think this symptom resulted in even severe let alone pronounced impairment.  

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates severe or pronounced impairment for bilateral pes planus.  Due to the absence of multiple symptoms equating to pronounced pes planus and the fact that the evidence does not reflect that the plantar pain equates to such impairment, particularly with relief with use of orthotics, the Board concludes that an initial evaluation of 50 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  The Board already applied that provision, along with the benefit-of-the-doubt rule, to increase the rating from 10 percent to 30 percent.  Therefore, an even higher initial rating is not warranted.  

The Board has considered whether the use of any other diagnostic code may be warranted to evaluate the Veteran's bilateral pes planus, but does not find that any other diagnostic code should be applied.  Pes planus is specifically listed in the section of the Rating Schedule for evaluating the feet and his symptoms are contemplated by the criteria, including any pain on the plantar fascia.  The other diagnostic codes in this section pertaining to the feet are for other disabilities.  Moreover, Diagnostic Code 5284 is for "other foot injuries," which does not apply to the Veteran's case as pes planus again has its own Diagnostic Code 5276 and the Veteran's foot disability is not from an injury.

The Board has also considered whether the Veteran's claim should be referred for extra-schedular consideration.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), the Court held that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, and with consideration of the Veteran's statements that his bilateral pes planus has caused him to be unable to stand for long periods of time and has had an effect on his daily activities, the Board finds that this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As a result of his service-connected disability, the Veteran has experienced pain, weight bearing issues and calluses resulting in the need of orthotics.  All of these types of symptoms are contemplated by the rating criteria and the effects stated by the Veteran are the result of the symptoms.  Accordingly, the Board finds that functional impairment due to the disability evaluated herein is a disability picture that is considered in the current schedular rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of any of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The Board having determined that an initial 30 percent rating, but no higher, is warranted for bilateral pes planus effective July 15, 2003, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that the claim for an increased rating for hemorrhoids must be remanded for further development in compliance with prior Board remands and the September 2010 Joint Motion.  The Board has remanded this claim to afford the Veteran an examination to determine the current degree of severity of his service-connected hemorrhoids.  An examination was to be conducted, if practicable, when the hemorrhoids were active.  VA examinations in June 2007, May 2009, June 2011 and November 2012 failed to reveal any active hemorrhoids.  After the Board issued a decision regarding the appeal in November 2009, the September 2010 Joint Motion was issued indicating that the Board failed to comply with its remand order requesting that the examination be conducted when the Veteran was symptomatic.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As hemorrhoids were still not seen during the November 2012 examination, the claim must be remanded again for the identical reason.  In scheduling an examination on remand, coordination with the Veteran may be necessary to ensure that an examination is conducted during an active phase of hemorrhoids.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician to ascertain the severity and manifestations of his service-connected hemorrhoids.  The examination should be scheduled in coordination with the Veteran, so that the examination can be conducted, if practicable, when the hemorrhoids are active.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.

All indicated studies should be performed, to specifically include a determination as to whether the Veteran currently has secondary anemia.

The examiner should note specific findings, or lack thereof, with respect to the frequency of recurrence, whether the Veteran's hemorrhoids are considered large or thrombotic, whether they are irreducible, whether there are excessive redundant tissue, persistent bleeding, and anal fissures.

The rationale for all opinions expressed should be provided.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO of the AMC should readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


